DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it must end in a period.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because in Fig. 6, step 650, the word "one" appears to be missing from the text "on [one] or more devices". 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Dependent claim 8 recites the limitation "and the requirement for the instrument calibration verification is transmitted in accordance with the predetermined schedule," which is redundant with the claim 1 limitation "transmit a requirement for instrument calibration verification from a data manager to one or more instruments based on a predetermined schedule."
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is as follows: 
An "electronic simulator" used to perform the instrument calibration verification" (claim 1) and which is "configured to use mathematical models to replicate behavior of a sample testing cartridge in communication with the one or more instruments" (claim 13).
The terms "simulator" or "electronic simulator" are not terms of art for a particular structure, and a simulator is equivalent to a means to simulate.
This interpretation does not apply to claim 15, which recites that "the electronic simulator is a separate computing device," which is sufficient structure to perform an intended use of performing instrument calibration verification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).


Original claim 13 recites the limitation "wherein the electronic simulator is configured to use mathematical models to replicate behavior of a sample testing cartridge in communication with the one or more instruments."
The specification and drawings do not contain the phrase "mathematical model" or contain the word "model" in a related context. The original disclosure does not provide any explanation regarding the meaning of mathematical models to replicate behavior of a sample testing cartridge in communication with the one or more instruments. 
Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Claims 1-15 are an attempt to claim a process without setting forth any steps involved in the process, which is indefinite as set forth below in the rejections under 35 USC 112(b). This ground of rejection focuses of the enablement of a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to perform various functions. The claims recite that the programming instructions are "operable to" perform various functions, none of which can be performed by mere programming instructions on storage device(s), as set forth below in the rejections under 35 USC 112(b).
While some of the recited functions can be performed by programming instructions on storage device(s) together with additional computer and communication structures, other of the recited functions are physical steps having little nexus with computer executable code.
Claim 1 recites the limitation "a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to: … perform the instrument calibration verification using: (i) a predetermined number and type of calibration fluids, a predetermined number of sample testing cartridges of a set of sample testing cartridges, and the one or more instruments." This function requires physical steps using calibration fluids, sample testing cartridges, and instrument(s). 
Claim 12 recites the limitation "wherein the programming instructions are further operable to display the requirement for the instrument calibration verification on a display screen." This function requires a physical step of displaying something on a display screen.
(B) The nature of the invention.
The disclosed invention relates to systems and methods of determining quality compliance for one or more biological sample testing instruments used with one or more type of single-use blood testing cartridge, at the point-of-care in a hospital, or other location that deliver medical care.
(C) The state of the prior art.
The prior art of record does not disclose computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to perform instrument calibration verification using: calibration fluids, sample testing cartridges, and instruments, or operable to display something on a display screen.
Roche Diagnostics (WO 2012/084063; IDS) discloses a Central POCT manager 20 (Fig. 2) and a mobile POCT unit 10 comprising computer 12 and plural analyzers (11, 31, 32; Figs. 1 and 3), the combination of which are a "mini-network" of analyzers (page 12, lines 9-14). The Central POCT manager determines a linked status or an unlinked status for each analyzer identified by a mobile POCT unit in a dynamic profile, where the linked/unlinked status is at least initially based upon the analyzer having quality data satisfying quality requirements (page 4, line 19 to page 5, line 7). [Roche Diagnostics further discloses an optional non-binary
"partially linked status" (page 13, line 30 to page 14, line 2).] A plurality of mobile POCT units are in a network with the Central POCT manager ("a network of mini-networks of analyzers," page 12, lines 9-10). A particular mobile POCT unit receives from the central POCT manager a dynamic profile of the particular mobile POCT unit (comprising the linked/unlinked statuses of its analyzers) (page 5, line 27 to page 6, line 1) and further receives a dynamic profile of each other mobile POTC unit in the network (page 15, line 31 to page 16, line 7; page 17, lines 5-12; page 26, lines 8-17).
Harmon (US 6,856,928; IDS) discloses a system comprising a set of sample testing cartridges (for each POC device, col. 6, lines 56-60), a plurality of analyzers in communication with one another (POC devices 108), and a data manager (computer, Fig. 1). Harmon discloses that the computer is configured to determine, store, and transmit a compliance status of each of the plurality of analyzers based on whether the QC verification data is within range of predetermined QC target values (col. 3, lines 47-49; col. 4, lines 23-24; col. 6, lines 23-26 col. 9, line 29). Harmon further discloses configuration to disable a questionable POC device based on the data flow back to the device (col. 7, lines 25-33; col. 8, lines 60-62).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the instant disclosure and the prior art regarding the meaning of computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions instrument calibration verification using: calibration fluids, sample testing cartridges, and instruments, or operable to display something on a display screen.
(E) The level of predictability in the art.
Computer programming has a high level of predictability.
(F) The amount of direction provided by the inventor.
The figures of the disclosure provide flow charts implementing the disclosed invention.
The specification teaches the following regarding performing calibration verification ([0072] of published application; bolding added):
Those skilled in the art will recognize that it is not only the cartridges that need to be qualified (calibration verification). Other aspects of the present invention are directed to ensuring instruments are qualified independently of the cartridges via the data manager. In another embodiment, this involves a method of performing calibration verification for each of a plurality of wirelessly interconnected blood testing instruments where each instrument can test blood with a plurality of different cartridge types. Typically each instrument is interconnected by the data manager, and the method further involves signaling from the data manager to a selected instrument a requirement for instrument calibration verification. This requires using one or more selected known compliant blood test cartridges with one or more selected control fluids or an electronic simulator. Optionally, this information is displayed as a prompt (with instructions) for the user on the instrument display. Once the user has performed the indicated testing, in some embodiments the instrument communicates the instrument calibration verification test data to the data manager. Thereafter, the data manager, or optionally the instrument, determines compliance of the data with one or more target value, and then communicates with the instrument, permitting use (for a predetermined time period) of the instrument when the calibration verification is in compliance and not permitting (locking out) use of the instrument when the calibration verification is not in compliance.

In the above passage, implicit computer programming contributes to displaying a prompt (with instructions) for the user on the display, but it is the human user who must perform the instrument calibration verification testing using cartridges and fluids. Likewise, it is the instrument display that actually displays content.
(G) The existence of working examples.
No working examples are disclosed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the lack of guidance in the instant disclosure and the prior art, it would require undue experimentation for one of ordinary skill in the art at the time of filing to provide computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to perform instrument calibration verification using: calibration fluids, sample testing cartridges, and instruments, or operable to display something on a display screen.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are an attempt to claim a process without setting forth any steps involved in the process. This is indefinite. See MPEP 2173.05(q). Claim 1 merely recites a method implemented in a computer infrastructure without any active, positive steps delimiting how this implementation is actually practiced. The recited programming instructions are configuration of the computer infrastructure, not steps of the method. 
Claim 1 recites the limitation "a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to: …" This limitation permits as little as one non-transitory storage device having the programming instructions. However, the programming instructions appear to require operations that occur at the data manager and at the one or more instruments. Accordingly, it is unclear how a single non-transitory storage device, at a single location, can have the recited programming instructions.
Claim 1 recites the limitation "the request." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to: transmit a requirement…transmit the calibration verification data… determine a compliance status…transmit the data table… enable use…and at least partially disable use." Claim 2 recites the limitation "wherein the programming instructions are further operable to: receive attributes… and receive an instrument configuration profile." Claim 8 recites the limitation "wherein: the programming instructions are further operable to generate the predetermined schedule." Claim 9 recites the limitation "wherein the programming instructions are further operable to reset the scheduled time." Claim 10 and 11 recite the limitation "wherein the programming instructions are further operable to send a request." The scope of the claimed programming instructions is unclear. The recited structure of "computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions" is insufficient to perform the recited steps of data transmission, storage, etc. Instructions written on a storage device, such as a CD-ROM, are by themselves incapable of doing anything, including transmitting and storing data. Accordingly, the meaning and scope of programming instructions that are "operable" to perform the recited functions are unclear. The specification does not provide a special definition of "operable," and the ordinary and customary meaning of the word is "able to be used." Accordingly, given that programming instructions on storage device(s) are not sufficient structure to perform the recited functions, it is unclear whether the recited functions should be broadly interpreted as intended uses of the programming instructions. Does a conventional personal computer meet the required limitations of the recited computer infrastructure? A conventional personal computer comprises computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions for a conventional computer operating system, and a conventional computer operating system is able to be used to perform the recited functions together with additional, unclaimed structure.
Claim 1 recites the limitation "a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to: … perform the instrument calibration verification using: (i) a predetermined number and type of calibration fluids, a predetermined number of sample testing cartridges of a set of sample testing cartridges, and the one or more instruments." It is completely unclear how a computer infrastructure can have computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to perform physical steps using calibration fluids, sample testing cartridges, and instrument(s). 
Claim 1 recites the limitation "a computer infrastructure having computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to: … perform the instrument calibration verification using: … (ii) an electronic simulator." It is unclear from this limitation what actually executes the "perform" operation using option (ii): the programming instructions or the electronic simulator.
Claim 1 recites the limitation "determine a compliance status of the one or more instruments at the data manager." It is unclear whether the limitation "at the data manager" modifies "the one or more instruments," as the grammar of the limitation suggests, or whether it modifies "determine a compliance status." In the former case, the limitation "the one or more instruments at the data manager" lacks sufficient antecedent basis.
Claim 1 recites the limitations "determine a compliance status [singular] of the one or more instruments [singular or plural]," "the determined compliance status [singular] for the one or more instruments [singular or plural]," "when the compliance status [singular] stored in the data table indicates the one or more instruments [singular or plural] are in compliance," and "when the compliance status [singular] stored in the data table indicates the one or more instruments [singular or plural] are not in compliance." These limitations suggest that when the one or more instruments are plural instruments, a single compliance status is determined, which is unclear in view of the specification.
Claim 2 recites the limitation "wherein the programming instructions are further operable to: receive attributes… and receive an instrument configuration profile…" It is completely unclear how a computer infrastructure can have computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to receive attributes or an instrument configuration profile.
Claim 3 recites the limitation "the prohormone brain natriuretic peptide." There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein the one or more instruments are all connected to one another in a wireless network." It is unclear whether this limitation requires that the one or more instruments are a plurality of instruments.
Claim 7 recites the limitation "wherein the one or more instruments are a subset of instruments of a plurality of instruments, and the plurality of instruments are all connected to one another in a wireless network." It is unclear how this limitation further limits the configuration of the computer infrastructure recited in claim 1.
Claim 8 recites the limitation "to generate the predetermined schedule comprising a scheduled time…." There is insufficient antecedent basis for the limitation "the predetermined schedule comprising a scheduled time."
Claim 8 recites the limitation "a scheduled time for the instrument calibration verification for each of the one or more instruments." It is unclear whether the limitation "for each of the one or more instruments" modifies "the instrument calibration verification," as the grammar of the limitation suggests, or whether it modifies "a scheduled time." In the former case, the limitation "the instrument calibration verification for each of the one or more instruments" lacks sufficient antecedent basis. Claim 9 is indefinite for analogous reasons.
Claim 9 recites operation to reset the "scheduled time” of the "predetermined schedule" of claim 8 based on feedback data. It is unclear how a schedule can be both dynamically generated based on feedback data (claim 9) and "predetermined" (claims 1 and 8).
Claim 12 recites the limitation "wherein the programming instructions are further operable to display the requirement for the instrument calibration verification on a display screen." It is completely unclear how a computer infrastructure can have computer executable code tangibly embodied on one or more non-transitory storage devices having programming instructions operable to perform a physical step displaying something on a display screen. Moreover, it is unclear from this limitation what actually executes the "display" operation: the programming instructions or the display screen.
Claims 13-15 recite configuration of the one or more instruments and/or the electronic simulator. It is unclear how these limitations further limit the configuration of the computer infrastructure recited in claim 1.
Claim 13 recites the limitation "a sample testing cartridge in communication with the one or more instruments." It is unclear what is meant by a single sample testing cartridge in communication with plural instruments.
Claim 14 recites the limitation "wherein the electronic simulator is internal to each of the one or more instruments." It is unclear how the same electronic simulator can be internal to different instruments.
Claim 15 recites the limitation "wherein the electronic simulator is a separate computing device from that of the one or more instruments." The use of the pronoun "that of" is unclear and implies a limitation "the computer device of the one or more instruments," which lacks sufficient antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 13-15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 7 recites the limitation "wherein the one or more instruments are a subset of instruments of a plurality of instruments, and the plurality of instruments are all connected to one another in a wireless network." This limitation does not appear to further limit the configuration of the computer infrastructure recited in independent claim 1.
Dependent claims 13-15 recite configuration of the one or more instruments and/or the electronic simulator. These limitations do not appear to further limit the configuration of the computer infrastructure recited in independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797